Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 18, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146699                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146699
                                                                    COA: 310127
                                                                    Hillsdale CC: 11-352663-FH
  JIM CLARENCE LUTZ, JR.,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 18, 2012
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Hillsdale Circuit Court, and
  we REMAND this case to the trial court for resentencing. The trial court articulated
  substantial and compelling reasons to support a departure from the presumed applicable
  sentencing guidelines range; however, zero points should have been scored for Offense
  Variables 1 and 2 because the methamphetamine in this case was not used or possessed
  as a weapon. See MCL 777.31(1), MCL 777.32(1), and People v Ball, 297 Mich App
  121 (2012). The resulting change in the defendant’s total OV score produces a lower
  guidelines range, and he is therefore entitled to resentencing. See People v Francisco,
  474 Mich 82 (2006). On remand, should the trial court decide to again depart from the
  corrected sentencing guidelines range, it shall articulate a rationale justifying the extent
  of the particular departure. See People v Smith, 482 Mich 292 (2008).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 18, 2013
           s0911
                                                                               Clerk